                                                                                                 Case 2:16-cv-00654-APG-DJA Document 74 Filed 10/30/20 Page 1 of 2



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                               UNITED STATES DISTRICT COURT
                                                                                            10                                      DISTRICT OF NEVADA
                                                                                            11   BANK OF NEW YORK MELLON, FKA                      Case No. 2:16-cv-00654-APG-DJA
                                                                                                 BANK OF NEW YORK, AS TRUSTEE FOR
                                                                                            12   THE CERTIFICATEHOLDERS OF THE
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 CWALT, INC., ALTERNATIVE LOAN                            STIPULATION AND ORDER
KIM GILBERT EBRON




                                                                                            13   TRUST 2007-AO8 MORTGAGE PASS-                                TO EXTEND STAY
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 THROUGH CERTIFICATES, SERIES 2007-
                                                                                            14   AO8,
                                                                                                                  Plaintiff,
                                                                                            15   vs.
                                                                                            16   TERRA BELLA OWNERS ASSOCIATION,
                                                                                                 INC.; SFR INVESTMENTS POOL 1, LLC;
                                                                                            17   HAMPTON & HAMPTONCOLLECTIONS
                                                                                                 LLC,
                                                                                            18                    Defendants.
                                                                                            19            The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the

                                                                                            20   Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-AO8 Mortgage Pass-

                                                                                            21   Through Certificates, Series 2007-AO8 (BNYM) and SFR Investments Pool 1, LLC by and

                                                                                            22   through their counsel of record, have reached a settlement in principle and the settlement

                                                                                            23   agreement has been executed by the Parties. The completion of this settlement has been delayed

                                                                                            24   as a result of COVID-19. Separately, BNYM and Terra Bella Owners' Association have also

                                                                                            25   reached a settlement in principal. BNYM and Terra Bella are still in the process of finalizing the

                                                                                            26   settlement agreement, but anticipate their settlement agreement should be completed within the

                                                                                            27   next 30 days. Based thereon, the parties stipulate to stay litigation for an additional ninety (90)

                                                                                            28   days to allow for the parties to complete the terms of the settlement agreements and submit

                                                                                                                                                -1-
                                                                                                 55209431;1
                                                                                                 Case 2:16-cv-00654-APG-DJA Document 74 Filed 10/30/20 Page 2 of 2



                                                                                             1   stipulations of dismissal.

                                                                                             2            This is the parties’ second request for an extension and is not intended to cause any delay

                                                                                             3   or prejudice to any party.

                                                                                             4    DATED this 29th day of October, 2020.              DATED this 29th day of October, 2020.

                                                                                             5    KIM GILBERT EBRON                                  AKERMAN LLP

                                                                                             6    /s/ Diana S. Ebron                                 /s/ Jamie K. Combs
                                                                                                  DIANA S. EBRON, ESQ.                               ARIEL E. STERN, ESQ.
                                                                                             7    Nevada Bar No. 10580                               Nevada Bar No. 8276
                                                                                                  7625 Dean Martin Drive, Suite 110                  MELANIE D. MORGAN, ESQ.
                                                                                             8    Las Vegas, Nevada 89139                            Nevada Bar No. 8215
                                                                                                  Attorneys for SFR Investments Pool 1, LLC          JAMIE K. COMBS, ESQ.
                                                                                             9                                                       Nevada Bar No. 13088
                                                                                                                                                     1635 Village Center Circle, Suite 200
                                                                                            10                                                       Las Vegas, Nevada 89134
                                                                                                                                                     Attorneys for The Bank of New York Mellon
                                                                                            11

                                                                                            12     DATED this 29th day of October, 2020.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13    LIPSON NEILSON LLP
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14    /s/ David T. Ochoa
                                                                                                  KALEB D. ANDERSON, ESQ.
                                                                                            15    Nevada Bar No. 7582
                                                                                                  DAVID T. OCHOA, ESQ.
                                                                                            16    Nevada Bar No. 10414
                                                                                                  9900 Covington Cross Drive, Suite 120
                                                                                            17    Las Vegas, Nevada 89144
                                                                                                  Attorneys for Terra Bella Owners Association
                                                                                            18

                                                                                            19            IT IS SO ORDERED that litigation shall remain stayed an additional 90 days. BNYM
                                                                                            20   and Terra Bella shall file their dismissal documents or a status report by November 30, 2020.
                                                                                            21   BNYM and SFR shall file their dismissal documents or a status report by January 27, 2021.
                                                                                            22                        30th day of ______________,
                                                                                                          DATED this ____          October        2020.
                                                                                            23

                                                                                            24                                                         ____________________________________
                                                                                                                                                       DISTRICT COURT JUDGE
                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                 -2-
                                                                                                 55209431;1
